Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-26 are allowed.
Examiner’s Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
Re claims 1, 14. The prior art fails to disclose a computer implemented method for facilitating a consumer’s purchase transaction via a merchant’s foreign website performed by a stored value card transformation computer having a processor and a memory storing instructions which, when executed by the processor, causes the stored value card transformation computer to perform the method comprising: receiving in the stored value card transformation computer, via an input device, wherein the input device converts physical phenomenon into machine internal signals, and wherein the input device comprises a keyboard, a mouse, a microphone, a scanner, or combinations thereof, an input credit value from a stored value card, an input denomination and an output denomination, from a user interface; applying the input denomination and the output denomination to an exchange computer to retrieve a value rate from an exchange datastore, and combining the value rate with an expiration time to generate a time-limited exchange multiplier; applying the time-limited exchange multiplier to the input credit value to transform the input credit value into time-limited stored credit in the output denomination; retrieving a value balance of the stored value card from a card issuer’s authorization system; transmitting a devaluation request to the card issuer’s authorization system; receiving a response 
3. The prior arts of record: Salemi (US PUB: 2009/0192939) discloses performing a credit flow control between a set of elements and a switch, and performing a credit flow control between the switch and another set of elements. An available credit coefficient is computed for each element of the former set based on a weighting coefficient of paths of the switch and a credit, which is allocated by each element of the other set (see abstract). While Salemi discloses a device for transferring data between a first and a second set of elements (see paras 0012), the device is not being used for retrieving a value rate from an exchange datastore, and combining the value rate with an expiration time to generate a time-limited exchange multiplier; applying the time-limited exchange multiplier to the input credit value to transform the input credit value into time-limited stored credit in the output denomination; retrieving a value balance of the stored value card from a card issuer’s authorization system; transmitting a devaluation request to the card issuer’s authorization system; receiving a response from the card issuer’s authorization system; and transforming the time-limited stored credit into active stored credit.

4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/Primary Examiner, Art Unit 3697